Exhibit 31.2 CERTIFICATION I, Christopher P. Schnittker, certify that: 1. I have reviewed this Amendment No. 1 to Annual Report on Form 10-K of Echo Therapeutics, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Christopher P. Schnittker Christopher P. Schnittker, C.P.A. Senior Vice President and Chief Financial Officer (Principal Financial Officer) May 1, 2014
